PER CURIAM: *
The attorney appointed to represent Juan Asprilla Delgado on appeal has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 *258L.Ed.2d 493 (1967). Asprilla Delgado has filed a response. Our independent review of the brief, the record, and Asprilla Delgado’s response discloses no nonfrivolous issue in this appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be *258published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.